WIDENER, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority opinion save Part III C. I am of opinion that the Federal Motor Vehicle Information and Cost Savings Act, 15 U.S.C. §§ 1981-1991 (the Act or the Odometer Act), allows automobile purchasers injured by odometer fraud only one statutory damage award. I would hold that well-established principles akin to re-coupment 1 and that a man can collect only *959once for one injury apply fully under the Act, thereby ensuring that a plaintiff may collect only one full, trebled recovery. The majority’s holding that each wrongdoing transferor in a car’s chain of title is separately liable for full statutory damages will allow plaintiffs to reap recoveries many times in excess of their already-trebled actual damages. Because I find no basis in the Act or in the authorities for creating such a windfall, I respectfully dissent from the portion of Part III C. of the majority opinion addressing recovery tinder the Federal Act.
The majority opinion correctly notes that a majority of the district courts that have considered the issue, as well as the Fifth Circuit in Alley, have held that each guilty transferor is separately and independently liable for treble damages. However, I would agree with the result obtained by the Sixth Circuit, which has taken the view that the Act contemplates only one treble damage recovery per plaintiff.2 In Rice v. Gustavel, 891 F.2d 594 (6th Cir.1989), the court considered an appeal by the plaintiff in a suit brought under the Act. The plaintiff, Rice, had purchased a used automobile whose odometer, it was later determined, had been fraudulently altered. Rice sued five defendants under the federal odometer statute, each of whom was a transferor in the car’s chain of title. After a bench trial the district court found for Rice and awarded him treble damages in the amount of $11,797.23. The district court specified, however, that all five defendants were to be jointly and severally liable for only one trebled damage award. Rice then appealed, claiming that each defendant was separately liable for full statutory damages under the Act.
On appeal the Sixth Circuit affirmed. The court rejected Rice’s argument that the words “[a]ny person” in 15 U.S.C. § 1989(a) require that the liability of each co-defendant be independent. Rather, the court opined,
[b]y providing that “any person” shall be liable, the statute allows the purchaser to sue not only the immediate seller but any other persons in the chain of the title who may have been involved in the fraud. The fact that each such person shall be liable, however, does not necessarily preclude the conclusion that liability is to be joint and several, rather than separate and individual.
Rice, 891 F.2d at 596. Thus, the court went on to hold that the defendants were jointly and severally liable for Rice’s single, trebled damage award.
The Rice court relied largely on the same authority as did the district court in the instant case, namely Duval v. Midwest Auto City, Inc., 425 F.Supp. 1381 (D.Neb.1977), affirmed, 578 F.2d 721 (8th Cir.1978). Duval also involved a suit under the Act by plaintiff purchasers of cars whose odometers had been illegally altered. Before trial commenced one plaintiff, Duval, settled with one defendant, Bennie Studna, in exchange for a $2,500.00 payment. Duval then proceeded to trial against the remaining defendants, against whom he ultimately obtained a judgment of $1,500.00.3 The district court then deducted the amount received in settlement from Studna, $2,500.00, from the $1,500.00 damage award. Thus, the court held that Duval had already received full satisfaction of his damages under the Act and was entitled to *960no additional recovery from the remaining defendants save attorney’s fees.
In explaining its application of traditional principles to damage awards under the Act, the district court in Duval rejected the view that imposition of separate and independent liability on each defendant in a car’s chain of title is necessary to effectuate the policies behind the Act. I find persuasive the court’s reasoning that those policies, to deter odometer tampering and compensate consumers harmed thereby, are sufficiently implemented by the extensive array of enforcement provisions contained throughout the Act. In addition to providing a private, federal cause of action for treble civil damages or a $1500.00 minimum damage award, the Act provides for: 1) recovery of costs and attorney’s fees by successful plaintiffs, 15 U.S.C. § 1989(a)(2); 2) suits for injunctive relief against violators by the United States Attorney General, 15 U.S.C. § 1990; 3) suits by state authorities for injunctive relief or treble damages, 15 U.S.C. § 1990a; 4) criminal penalties for its violation, 15 U.S.C. § 1990c; and 5) inspections, investigations, and administrative proceedings by the Secretary of Transportation for enforcement of the Act, 15 U.S.C. §§ 1990d-1990f; see also Duval, 425 F.Supp. at 1388. In light of these further provisions of the Act, I am in agreement with the Duval district court’s opinion that “[i]f the statute depended entirely or primarily upon the civil liability provision to deter incipient violators, or if the civil liability provision were not itself punitive, the argument for requiring each violator to pay without benefit of credit for payment by another would be stronger.” 425 F.Supp. at 1388-89.4
My opinion that traditional principles akin to recoupment should apply under the Act is bolstered by the absence of any indication in the reported legislative history that a departure from the usual rule was contemplated. See S.Rep. No. 92-413, 92d Cong., 2d Sess., reprinted in 1972 U.S.C.C.A.N. 3960, 3962, 3970; Conf. Comm. Rep. No. 92-1476, 92d Cong., 2d Sess., reprinted in 1972 U.S.C.C.A.N. 3983. Without explicit direction to the contrary, I would not adopt a rule that would allow plaintiffs the possibility of recovering six, nine, twelve, or fifteen times the amount of their actual damages when the statute on its face authorizes only treble damages.5 *961Although simpler in terms, an equally valid and additional reason for the result I would obtain is the rule, both English and American, which prevents an injured party from recovering but once for one injury. See Prosser & Keeton on Torts § 48 (5th Ed.1984). Again, as I have reasoned just above, absent explicit direction, no reason is given to depart from that rule.
Accordingly, I would affirm the judgment of the district court in all respects.

. Used in the sense of keeping back something which is due because of an equitable reason to *959withhold it. See Black's Law Dictionary 1439 (4th ed. 1951). "At common law the term ‘re-coupment’ described a claim that defendant could assert against plaintiff only if it arose from the same transaction as plaintiffs claim.” See generally C. Wright, A. Miller & M. Kane, Federal Practice and Procedure: Civil 2d § 1401 (1990); First National Bank of Louisville v. Master Auto Service Corp., 693 F.2d 308, 310 n. 1 (4th Cir.1982).


. The Supreme Court of Kansas likewise has interpreted the Act as providing for joint and several, rather than separate and independent, liability among multiple defendants from a car’s chain of title. See Slaymaker v. Westgate State Bank, 739 P.2d 444, 453-54 (Kan.1987). In addition, as I demonstrate below, the Eighth Circuit did not disapprove of this view by its af-firmance of the Duval case.


. Duval’s actual damages were $247.00 which, even after trebling, were less than the statutory minimum award of $1,500.00. 15 U.S.C. § 1989(a)(1). Duval thus was awarded the $1,500.00 minimum.


. I would note that the Eighth Circuit affirmed the district court’s judgment in Duval by an opinion published at 578 F.2d 721 (8th Cir.1978). It appears from that opinion that Duval did not challenge the district court's application of the recoupment principle against his judgment. The Eighth Circuit’s opinion does, however, acknowledge the district court’s holding, see 578 F.2d at 726, without comment, favorable or otherwise.


. My opinion that the recoupment doctrine applies under the Odometer Act is bolstered by that doctrine’s acceptance in the analogous area of the federal antitrust laws. In Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 91 S.Ct. 795, 28 L.Ed.2d 77 (1971), a case brought under the Sherman and Clayton Acts, the Court stated that ’’[i]t is settled that, entirely apart from any release, a plaintiff who has recovered any item of damage from one coconspirator may not again recover the same item from another conspirator; the law, that is, does not permit a plaintiff to recover double payment.” Zenith Radio, 401 U.S. at 348, 91 S.Ct. at 811; see also Burlington Industries, Inc. v. Milliken & Co., 690 F.2d 380, 391 (4th Cir.1982) (diminution of antitrust plaintiffs award by amount of settlement payments received must occur after full award is trebled), cert, denied, 461 U.S. 914, 103 S.Ct. 1893, 77 L.Ed.2d 283 (1983); Flintkote Co. v. Lysfford, 246 F.2d 368, 397-98 (9th Cir.) (same), cert, denied, 355 U.S. 835, 78 S.Ct. 54, 2 L.Ed.2d 46 (1957). Certainly the odometer statute does not occupy any higher place in the federal order of priorities than do the antitrust laws. Indeed, I suggest that the prevention of price fixing, monopoly, and such associated evils are of considerably more public consequence than the prevention of the sale of an automobile with false mileage upon its odometer. Thus, I do not believe that reason supports a construction of the odometer statute opposite to that which has been placed on the antitrust laws which also provide for treble damages.
I find unconvincing the majority’s suggestion that the language of the Clayton Act negates any useful analogy between the rules governing damages under the antitrust laws and those governing damages under the Odometer Act. See supra at 957. Surely the Clayton Act’s use of the words “damages by him sustained" would justify the decisions that the recoupment principle applies there. However, as I have already noted, I simply find no evidence, in the text of the Odometer Act, in the legislative history, or elsewhere, that Congress’ mere use of the words "any person” was intended to have the extraordinary effect of overriding the rule that a plain*961tiff should not recover multiple payments for the same injury.